                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ROBERTA J. MCALMAN,                            CIV. NO. 19-00362 JMS-RT

                             Plaintiff,        ORDER (1) GRANTING
                                               APPLICATION TO PROCEED IN
                       vs.                     FORMA PAUPERIS;
                                               (2) DISMISSING COMPLAINT
DAVID L. BERNHARDT, Acting                     WITH LEAVE TO AMEND; AND
Secretary, United States Department of the     (3) DENYING REQUEST FOR
Interior,                                      APPOINTMENT OF COUNSEL

                         Defendant.


   ORDER (1) GRANTING APPLICATION TO PROCEED IN FORMA
 PAUPERIS; (2) DISMISSING COMPLAINT WITH LEAVE TO AMEND;
  AND (3) DENYING REQUEST FOR APPOINTMENT OF COUNSEL

                                 I. INTRODUCTION

            On July 8, 2019, pro se Plaintiff Roberta J. McAlman (“Plaintiff”)

filed an employment discrimination Complaint against her employer, Defendant

David L. Bernhardt, in his capacity as Acting Secretary of the United States

Department of the Interior (“Defendant”). ECF No. 1. That same day, Plaintiff

also filed an Application to Proceed in forma pauperis (“IFP Application”) and a

Request for Appointment of Counsel. ECF Nos. 2-3. For the reasons discussed

below, the IFP Application is GRANTED, the Complaint is DISMISSED pursuant

to 28 U.S.C. § 1915(e)(2) for failure to state a claim, Plaintiff is GRANTED leave

to amend, and the Request for Appointment of Counsel is DENIED.
                                   II. IFP APPLICATION

               As set forth in the IFP Application, Plaintiff currently has no income,

no money in a bank account, and no assets. IFP Application ¶¶ 2-5, ECF No. 2;

see also Compl., ECF No. 1 at PageID #2 (“Currently, I remain on leave without

pay.”). The IFP Application further indicates that Plaintiff has no monthly

expenses, no dependents, and owes a debt of $1,300. Id. ¶¶ 6-8. The court finds

that Plaintiff has made the required showing under 28 U.S.C. § 1915(a) to proceed

in forma pauperis (i.e., without prepayment of fees); therefore, the court GRANTS

Plaintiff’s IFP Application.

                                    III. BACKGROUND 1

               The Complaint alleges employment discrimination claims against

Plaintiff’s employer, the National Parks Service, United States Department of the

Interior (“Agency”). ECF No. 1. Attached to the Complaint are (1) a final Agency

Decision and Order, dated April 1, 2019 (“Final Agency Decision”), granting

summary judgment in favor of the Agency and against Plaintiff on her claims for

discrimination and retaliation “on the bases of race (Hispanic), color (Black), sex



       1
         For purposes of screening, facts alleged in the Complaint are accepted as true and
construed in the light most favorable to Plaintiff. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th
Cir. 2014). The court also relies on documents attached to the Complaint. See Amfac Mortg.
Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426, 429-30 (9th Cir. 1978) (“[D]ocuments
[attached to] the complaint . . . are properly a part of the court’s review as to whether [a] plaintiff
can prove any set of facts in support of [her] claim.”); see also Fed. R. Civ. P. 10(c) (“[A] written
instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).
                                                  2
(Female), disability (Mental) and reprisal (Previous [Equal Employment

Opportunity] Activity)” in violation of “Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e et seq., and the Rehabilitation Act of 1973

(“Rehabilitation Act”), 29 U.S.C. § 701, et seq.,” and (2) a Right-to-Sue letter

dated April 9, 2019. ECF No. 1-1.

             The Complaint itself is written on the court’s “Employment

Discrimination Complaint” form, which specifies that claims are asserted pursuant

to Title VII, but nowhere in the Complaint does Plaintiff specify that she is also

asserting claims pursuant to the Rehabilitation Act. Because the Final Agency

Decision is attached to the Complaint, however, and construing the Complaint

liberally, the court finds that it alleges that the Agency discriminated against

Plaintiff between October 2006 and April 2015 in violation of both Title VII and

the Rehabilitation Act. ECF No. 1 at PageID #4; ECF No. 1-1 at PageID #4.

             The Complaint itself neither sets forth critical facts nor a coherent

narrative or timeline of events supporting Plaintiff’s claims. Rather, the

Complaint’s allegations respond to the Final Agency Decision. That is, the

Complaint refers to and appears to incorporate portions of that decision—for

example, the section titled “Claims at Issue” and some of the section titled

“Section of Undisputed Material Facts”—but it also disputes many of the

decision’s facts. See ECF No. 1 at PageID #2 (“Please see attached [Final Agency

                                           3
Decision] (pg. 1&2, (I) Claims at Issue, (1) through (15)”); see id. at PageID #2-3

(disputing facts set forth in “III. Statement of Undisputed Material Facts”). Thus,

it is not entirely clear which facts from the Final Agency Decision Plaintiff is

incorporating and alleging in this action.

             Nevertheless, the court discerns that Plaintiff’s claims arise from the

Agency’s alleged conduct following her submission of a hardship transfer request

in 2014. Plaintiff alleges that the Agency failed to process the request properly and

failed to provider her with proper instructions, all of which caused delays resulting

in Plaintiff being “placed on disability due to stress and anxiety.” ECF No. 1 at

PageID #3. In addition, shortly after submitting her hardship transfer request and

taking “Family Medical Leave” in Hawaii, the Agency “continued to dock

[Plaintiff’s] pay [and] threatened [her] with termination.” Id. The Agency

allegedly “violated Article 42 of Union agreement in May 2015”; placed Plaintiff

on “Detail” assignment rather than a reassignment; and conducted a management

inquiry in November 2015, seven months after Plaintiff reported harassment by her

first and second line supervisors. Id. Plaintiff “was not provided the appropriate

resources to perform adequately,” and the Agency “lied about no permanent

employee located in Canarsie Pier in order not to provide ‘Reassignment’ request.”

Id.




                                             4
               Plaintiff seeks “such relief as may be appropriate, including injunctive

orders, damages, costs, and attorney fees.” Id. at PageID #4.

               In December 2015, Plaintiff filed discrimination claims with the Equal

Employment Opportunity Commission (“EEOC”). Id. Thus, Plaintiff appears to

have exhausted her administrative remedies for claims charged in her EEOC

complaint,2 and filed her Complaint in a timely fashion.3

                            IV. STANDARDS OF REVIEW

               The court must screen the Complaint for each civil action commenced

pursuant to 28 U.S.C. § 1915(a), governing IFP proceedings. The court must sua

sponte dismiss a complaint or claim that is “frivolous or malicious[,] . . . fails to

state a claim on which relief may be granted[,] or . . . seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see


       2
         A federal employee who wishes to bring employment discrimination claims pursuant to
Title VII and the Rehabilitation Act in federal court must first exhaust his or her administrative
remedies. 42 U.S.C. § 2000e-16(c); Vinieratos v. U.S. Dep’t of Air Force ex rel. Aldridge, 939
F.2d 762, 767-68, 773 (9th Cir. 1991).
       3
         It is well settled that after receiving an EEOC right-to-sue letter, a federal employee
complainant has only ninety days within which to file a civil action; otherwise, the action is
time-barred. See 29 C.F.R. § 1614.407; see also Shareef v. McHugh, 2017 WL 754326, at *4 (D.
Haw. Feb. 27, 2017) (citing cases). Although Plaintiff does not allege the date she received the
Right-to-Sue letter, the Ninth Circuit has adopted a rebuttable presumption that a claimant
received an EEOC right-to-sue letter three days after it was issued. Payan v. Aramark Mgmt.
Servs. Ltd. P’ship, 495 F.3d 1119, 1125 (9th Cir. 2007) (“We adopt the three-day
presumption.”). Here, the Right-to-Sue letter was issued April 9, 2019. ECF No. 1-1 at PageID
#7. Plaintiff is therefore presumed to have received it on April 12, 2019, and based on that
presumption, the ninety-day limitation period expired on July 11, 2019. By filing her Complaint
on July 8, 2019, Plaintiff’s action is timely.

                                                5
Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (stating that 28

U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte dismiss an

in forma pauperis complaint that fails to state a claim).

             Screening under § 1915(e)(2) involves the same standard of review as

that used under Federal Rule of Civil Procedure 12(b)(6). Wilhelm v. Rotman, 680

F.3d 1113, 1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see UMG Recordings, Inc. v. Shelter

Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (recognizing that a

complaint that fails to allege a cognizable legal theory or alleges insufficient facts

under a cognizable legal theory fails to state a plausible claim) (citing Balistreri v.

Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). However, although the

court must accept as true allegations of material fact, it is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Wood v. Moss, 572 U.S.

744, 755 n.5 (2014) (citing Iqbal, 556 U.S. at 678). That is, conclusory statements,

“unadorned, the-defendant-unlawfully-harmed-me accusation[s],” and factual

allegations that only permit the court to infer “the mere possibility of misconduct”

fall short of meeting the plausibility standard. Iqbal, 556 U.S. at 678-79; see also




                                            6
Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011); Moss v. U.S. Secret Serv.,

572 F.3d 962, 969 (9th Cir. 2009).

             In addition, Federal Rule of Civil Procedure 8 requires that a

complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” and that “[e]ach allegation . . . be simple, concise, and

direct.” Fed R. Civ. P. 8(a)(2), (d)(1). That is, to state a plausible claim, a plaintiff

must allege a factual and legal basis for each claim, such that each defendant is

provided fair notice of what each claim is and the grounds upon which each claim

rests. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002); Twombly, 550

U.S. at 556-57, 562-563. The court may dismiss a complaint for violation of Rule

8 if a defendant would have difficulty responding to its claims, see Cafasso, U.S.

ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011), even if

the complaint is not “wholly without merit,” McHenry v. Renne, 84 F.3d 1172,

1179 (9th Cir. 1996).

             Because Plaintiff is proceeding pro se, the court liberally construes

her Complaint and resolves all doubts in her favor. See Erickson v. Pardus, 551

U.S. 89, 94 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

omitted). A liberal construction of a pro se complaint, however, does not mean

that the court will supply essential elements of a claim that are absent from the

complaint. See Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014) (citation

                                            7
omitted). The court must grant leave to amend if it appears that Plaintiff can

correct the defects in her Complaint, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

2000) (en banc), but if a claim or complaint cannot be saved by amendment,

dismissal with prejudice is appropriate. Sylvia Landfield Tr. v. City of L.A., 729

F.3d 1189, 1196 (9th Cir. 2013); see also Leadsinger, Inc. v. BMG Music Pub.,

512 F.3d 522, 532 (9th Cir. 2008) (reiterating that a district court may deny leave

to amend for, among other reasons “repeated failure to cure deficiencies by

amendments previously allowed . . . [and] futility of amendment”) (citation

omitted).

                               V. DISCUSSION

             Initially, Plaintiff’s Complaint reads more like an appeal of the Final

Agency Decision rather than a civil action asserting employment discrimination

claims. As set forth in the Right-to-Sue letter, Plaintiff had the option of either

(1) within thirty days of receiving that letter, appealing the Final Agency Decision

to the EEOC, or (2) within ninety days after receiving the Right-to-Sue letter, filing

a civil action in federal court. ECF No. 1-1 at PageID #5-6; see 29 C.F.R.

§ 1614.402(a) (EEOC appeal); 42 U.S.C. § 2000e-16(c). Plaintiff opted to file a

new civil action in federal court, and therefore, to avoid dismissal, she must allege

plausible claims for relief.




                                           8
               For the reasons discussed below, Plaintiff’s Complaint fails to comply

with Federal Rule of Civil Procedure 8 and fails to state plausible claims.

A.     Failure to Comply with Rule 8

               First, Plaintiff’s Complaint fails to comply with Rule 8. The

Complaint lacks the requisite “short and plain statement” of each claim followed

by specific factual allegations supporting each claim and showing that Plaintiff is

entitled to relief. Fed. R. Civ. P. 8(a). Rather, the Complaint includes allegations

disputing certain portions of the Final Agency Decision, assumes facts that are not

pled—for example, Plaintiff’s protected status (race, color, national origin, and

sex); what was said or done, when, and by whom, in support of Plaintiff’s hostile

environment claim; what accommodation Plaintiff requested on account of her

disability, when such request was made; and when and what protected activity

Plaintiff engaged in for which the Agency then retaliated—and includes factual

and legal conclusions that appear to be based on conjecture and opinion.4

               That is, the Complaint fails to set forth each claim in plain and simple

statements and fails to link supporting factual allegations to each claim. Thus, the




       4
          For example, the Complaint alleges that (1) Plaintiff “was placed on disability . . . based
on Agency’s actions,” (2) the “Agency violated Article 42 of Union agreement,” (3) Plaintiff’s
“first and second line supervisors . . . both abuse authority,” and (4) the “Agency lied about no
permanent employee located in Canarsie Pier in order not to provide ‘Reassignment’ request.”
ECF No. 1 at PageID #3.
                                                  9
Complaint is DISMISSED for failure to comply with Rule 8. See Swierkiewicz,

534 U.S. at 512; Twombly, 550 U.S. at 556-57, 562-563.

B.    Failure to State a Claim

             Second, the Complaint fails to allege facts necessary to state plausible

employment discrimination claims. As set forth below, Plaintiff fails to allege

facts showing discriminatory motive by the Agency in connection with her claims

of disparate treatment, hostile work environment, and retaliation in violation of

Title VII; and disability discrimination and retaliation in violation of the

Rehabilitation Act. Nevertheless, because Plaintiff may be able to amend to assert

plausible claims for relief, the court provides the relevant legal standards and

addresses the Complaint’s deficiencies for each claim.

      1.     Title VII Claims

             Title VII of the Civil Rights Act of 1964, as amended in 1972,

prohibits discrimination against federal employees with respect to “[a]ll personnel

actions . . . based on race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-16; Brown v. Gen. Servs. Admin., 425 U.S. 820, 825 (1976).

             a.     Disparate treatment

             To state a Title VII discrimination claim for disparate treatment, a

plaintiff must allege facts showing a discriminatory motive on the part of the

employer. See Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1982);

                                           10
Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977); McGinest

v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004). A plaintiff can allege

discriminatory intent based on circumstantial evidence under the framework set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See

Reynaga v. Roseburg Forest Prods., 847 F.3d 678, 691 (9th Cir. 2017) (explaining

that in the alternative, a plaintiff may provide direct evidence in the form of factual

allegations showing that a discriminatory reason “more likely than not motivated”

the employer) (citation omitted).5

              Here, allegations in the Complaint and attached documents do not

show that the Agency’s conduct was based on Plaintiff’s protected status. The

pleading documents indicate (1) that Plaintiff “identifies her race as Hispanic, her

color as black, her sex as female, and her disability as mental stress,” ECF No. 1-1

at PageID #10; and (2) that the Agency “dock[ed]” Plaintiff’s pay, ECF No. 1 at

PageID #3, and issued her a letter of warning in 2015, ECF No. 1-1 at PageID #12.

But there is nothing linking the Agency’s actions to Plaintiff’s race, color, national

origin, or sex. That is, the Complaint fails to allege facts showing that the



       5
          Under the McDonnell Douglas framework, a plaintiff can establish a prima facie case of
discrimination by alleging that “(1) the plaintiff belongs to a protected class, (2) [s]he was
performing according to [her] employer’s legitimate expectations, (3) [s]he suffered an adverse
employment action, and (4) similarly situated employees [outside plaintiff’s protected class]
were treated more favorably, or other circumstances surrounding the adverse employment action
give rise to an inference of discrimination.” Reynaga, 847 F.3d at 691; see also McDonnell
Douglas, 411 U.S. at 802; Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105 (9th Cir. 2008).
                                              11
Agency’s actions were based on a discriminatory motive. Thus, the Complaint

fails to allege a plausible Title VII disparate treatment discrimination claim. This

claim is DISMISSED with leave to amend.

             b.       Hostile work environment

             To state a Title VII hostile work environment claim, a plaintiff must

allege: (1) that the defendant subjected plaintiff to verbal or physical conduct

because of the plaintiff’s protected characteristic(s); (2) that the conduct was

unwelcome; and (3) that the conduct was sufficiently severe or pervasive to alter

the conditions of the plaintiff’s employment and create an abusive working

environment. Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir. 2008).

“Not every insult or harassing comment will constitute a hostile work

environment.” Ray v. Henderson, 217 F.3d 1234, 1245 (9th Cir. 2000). “The

working environment must both subjectively and objectively be perceived as

abusive.” Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017).

That is, the plaintiff must show that she perceived the work environment as hostile

and that a reasonable person in the plaintiff’s position would have perceived it as

hostile. In addition, a plaintiff must allege “that the [employer] is liable for the

harassment that caused the hostile environment to exist.” Campbell v. Haw. Dep’t.

of Educ., 892 F.3d 1005, 1017 (9th Cir. 2018) (internal quotation marks and

citations omitted).

                                           12
             Here, neither the Complaint nor the attached documents allege what

specific comments, threats or harassing behavior her employer engaged in, nor do

they allege the frequency and severity of such behavior. Moreover, the pleading

documents do not allege that any harassing or threatening behavior was done

because of Plaintiff’s race, color, national origin, or sex. Thus, Plaintiff fails to

state a plausible Title VII hostile work environment claim, and this claim is

DISMISSED with leave to amend.

             c.     Retaliation

             Title VII also prohibits retaliation by an employer “against an

employee for making a charge or otherwise participating in a Title VII

proceeding.” Nilsson v. City of Mesa, 503 F.3d 947, 953 (9th Cir. 2007); see 42

U.S.C. § 2000e-3(a) (making it unlawful to discriminate against an employee

because she has opposed an unlawful employment practice under Title VII, or

because she has submitted a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under Title VII). To state a

Title VII retaliation claim, a plaintiff must allege (1) that she engaged in a

protected activity, (2) that she suffered an adverse employment action, and (3) that

there was a causal link between her protected activity and the adverse employment

action. Poland v. Chertoff, 494 F.3d 1174, 1179-80 (9th Cir. 2007). “Protected

activity includes . . . engaging in . . . activity intended to oppose an employer’s

                                           13
discriminatory practices.” Raad v. Fairbanks N. Star Borough Sch. Dist., 323 F.3d

1185, 1197 (9th Cir. 2003) (brackets, citation, and internal quotation marks

omitted).

             Here, Plaintiff does not allege that she engaged in any identifiably

protected activity. The Complaint states that the “alleged discrimination occurred

on or about October 2006, and April 2015.” ECF No. 1 at PageID #4. The EEOC

Decision’s Statement of Material Facts states that Plaintiff “identified her previous

EEO activity as occurring in June 2006.” ECF No. 1-1 at PageID #10. The

pleading documents do not, however, contain any further allegations of fact

regarding what specific alleged protected activity occurred in 2006, or at any other

time. Nor do they include allegations connecting such prior protected activity to

any of the alleged wrongful actions. That is, Plaintiff fails to allege a causal link

between a prior protected activity and an adverse employment action. Plaintiff’s

Title VII retaliation claim is DISMISSED with leave to amend.

      2.     Rehabilitation Act Claims

             Claims for “[b]oth disparate treatment of a disabled person and refusal

to make a reasonable accommodation for a disabled person are actionable under

the Rehabilitation Act . . . .” Gaytan v. Solis, 2012 WL 2367822, at *3 (N.D. Cal.

June 21, 2012) (citing Vinson v. Thomas, 288 F.3d 1145, 1154 (9th Cir. 2002)

(other citation omitted).

                                          14
             a.     Disparate treatment

             Section 501 of the Rehabilitation Act, 29 U.S.C. § 791, applicable to

federal employees asserting employment discrimination claims, borrows the

substantive standards of the Americans with Disabilities Act (“ADA”). See

Johnston v. Horne, 875 F.2d 1415, 1420-21 (9th Cir. 1989), overruled on other

grounds as recognized in Williams-Scaife v. Dep’t of Def. Dependent Schs., 925

F.2d 346, 348 n.4 (9th Cir. 1991) (§ 791 applies to federal employees); Coons v.

Sec’y of the U.S. Dep’t of Treasury, 383 F.3d 879, 884 (9th Cir. 2004) (ADA

standards apply).

             To state a prima facie claim for disparate treatment in violation of the

Rehabilitation Act, a plaintiff must allege that “(1) she is a person with a disability,

(2) who is otherwise qualified for employment, and (3) suffered discrimination

because of her disability.” Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th

Cir. 2007), (citing Wong v. Regents of the Univ. of Cal., 410 F.3d 1052, 1058 (9th

Cir. 2005), superseded on other grounds by statute as noted in Nunies v. HIE

Holdings, Inc., 908 F.3d 428, 434 (9th Cir. 2018)). That is, a plaintiff must show

that her disability was a “motivating factor” behind the discrimination. See 29

U.S.C. § 791(f) (adopting standards for ADA claims under § 501 of the

Rehabilitation Act, including 42 U.S.C. § 12112, which forbids discrimination

“against a qualified individual with a disability because of the disability . . .”). A

                                           15
person is “qualified” if she “satisfies the requisite skill, experience, education and

other job-related requirements of the employment position . . . and, with or without

reasonable accommodation, can perform the essential functions of such position.”

29 C.F.R. § 1630.2(m).

             Here, the Complaint alleges that Plaintiff suffered from “stress and

anxiety,” ECF No. 1 at PageID #3, and the Final Agency Decision states that

Plaintiff “identifies . . . her disability as mental stress,” ECF No. 1-1 at PageID

#10. But the pleading documents do not allege facts showing that Plaintiff’s

mental stress was a motivating factor behind any Agency action. Rather, the

Complaint alleges just the opposite—that Plaintiff’s disability was caused by the

Agency’s actions. See ECF No. 1 at PageID #3 (“[Plaintiff] was placed on

disability due to stress and anxiety based on Agency’s actions.”). In short, Plaintiff

fails to show that she suffered discrimination because of her disability. Thus,

Plaintiff fails to state a plausible claim for disparate treatment under the

Rehabilitation Act. This claim is DISMISSED with leave to amend.

             b.     Reasonable accommodation

             The Rehabilitation Act requires that government agencies reasonably

accommodate an employee’s disability. See Buckingham v. United States, 998

F.2d 735, 739 (9th Cir. 1993). To establish a claim for failure to accommodate, a

plaintiff must show that she is a qualified individual with a disability, and that

                                           16
“with or without reasonable accommodation,” she could perform the essential

functions of the job. Id. at 739-40. And if accommodation is required for the

plaintiff to perform the job’s essential functions, the plaintiff must show that a

reasonable accommodation is possible. Id. at 740.

               Plaintiff fails to allege that she requested reasonable accommodation

because of a disability. Plaintiff alleges that the Agency failed to provide her “the

appropriate resources to perform adequately.” ECF No. 1 at PageID #3. Plaintiff

does not specify what accommodation she requested. Nor does she allege that she

required accommodation, because of a disability, to do her job.6 In short, Plaintiff

fails to allege facts sufficient to state a plausible claim for failure to provide

reasonable accommodation in violation of the Rehabilitation Act. This claim is

DISMISSED with leave to amend.

               c.     Retaliation

               To state a Rehabilitation Act retaliation claim, a plaintiff must allege

“(1) involvement in a protected activity, (2) an adverse employment action, and

(3) a causal link between the two.” Yonemoto v. McDonald, 114 F. Supp. 3d 1067,

1109 (D. Haw. 2015) (quoting Coons, 383 F.3d at 887) (other citations omitted).


       6
         Plaintiff does allege that she requested a hardship transfer, but because she does not
allege that such transfer was to accommodate a disability, it is not a protected activity under the
Rehabilitation Act. See Pfeffer v. Hilton Grand Vacations Co., LLC, 2009 WL 37519, at *13 (D.
Haw. Jan. 7, 2009) (“[A] request for a reasonable accommodation is a protected activity.”)
(citing Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 850 (9th Cir. 2004) (other citation
omitted)).
                                                17
To establish the required causal link, a plaintiff must show that the adverse

employment action would not have occurred in the absence of the plaintiff’s prior

protected activity. See id. (citing Smith v. Harrington, 2015 WL 1407292, at *22-

23 (N.D. Cal. Mar. 27, 2015)) (collecting cases).

              Plaintiff failed to allege that she engaged in a protected activity based

on her disability. As set forth above, the pleading documents do not allege the

basis for Plaintiff’s 2006 EEO activity and Plaintiff does not allege that she

requested accommodation for a disability. See Pfeffer, 2009 WL 37519, at *13

(“[a] request for a reasonable accommodation is a protected activity.”) (citing

Pardi, 389 F.3d at 850 (other citation omitted)). Thus, Plaintiff necessarily fails to

allege that the Agency’s actions were in retaliation for prior protected activity

based on disability. That is, Plaintiff fails to allege a plausible Rehabilitation Act

retaliation claim, and it is DISMISSED with leave to amend.

C.       Leave to Amend

              Plaintiff is granted leave to amend her Complaint by September 6,

2019, to attempt to cure the deficiencies set forth above. If Plaintiff chooses to

amend, she must (1) state each claim she is making, (2) allege all the facts, legal

theories, and exhibits that her claims rely upon, (3) allege what specific injury she

suffered because of the Agency’s conduct, and (4) what specific relief Plaintiff

seeks.

                                           18
             An amended complaint generally supersedes a prior complaint and

must be complete in itself without reference to the prior pleading. King v. Atiyeh,

814 F.2d 565, 567 (9th Cir. 1987), overruled in part by Lacey v. Maricopa Cty.,

693 F.3d 896 (9th Cir. 2012) (en banc). Claims dismissed without prejudice that

are not realleged in an amended complaint may be deemed voluntarily dismissed.

See Lacey, 693 F.3d at 928 (stating that claims dismissed with prejudice need not

be repled in an amended complaint to preserve them for appeal, but claims that are

voluntarily dismissed are considered waived if they are not repled).

             The amended complaint must state that it is the “First Amended

Complaint,” and it may not incorporate any part of the original Complaint by

reference, but rather, any specific allegations must be retyped or rewritten in their

entirety to be considered as part of the First Amended Complaint. Plaintiff may

include only one claim per count. Any cause of action that is not raised in the First

Amended Complaint is waived. See id. Failure to file an amended complaint by

September 6, 2019 will result in automatic dismissal of this action.

            VI. REQUEST FOR APPOINTMENT OF COUNSEL

             Contending that her claims are meritorious and that, despite her

efforts, she has been unable to obtain counsel that she can afford, Plaintiff asks the

court to appoint counsel. ECF No. 3.




                                          19
              Generally, a civil litigant has no right to counsel. See Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citing Storseth v. Spellman, 654 F.2d

1349, 1353 (9th Cir. 1981)). However, pursuant to 28 U.S.C. § 1915(e)(1), the

court “may under ‘exceptional circumstances’” request that counsel represent

“indigent civil litigants.” Id.; see also Agyeman v. Corr. Corp. of Am., 390 F.3d

1101, 1103 (9th Cir. 2004) (“The decision to appoint such counsel is . . . granted

only in exceptional circumstances.”) (quotation marks and citation omitted). In

determining whether “exceptional circumstances” exist, the court must consider a

litigant’s “‘likelihood of success on the merits as well as the [litigant’s] ability . . .

to articulate his claims pro se in light of the complexity of the legal issues

involved.’” Palmer, 560 F.3d at 970 (quoting Weygandt v. Look, 718 F.2d 952,

954 (9th Cir. 1983)). Difficulties that any litigant proceeding pro se would face

“do not indicate exceptional factors.” Wood v. Housewright, 900 F.2d 1332, 1335-

36 (9th Cir. 1990).

              Because the court dismissed Plaintiff’s Complaint for failure to state a

claim, there is no operative complaint and therefore, the instant request for court-

appointed counsel is premature. That is, until there is an operative complaint, the

court cannot determine a likelihood of success on the merits. Further, Plaintiff

does not allege that she faces any difficulties beyond those that any pro se civil




                                            20
litigant would face. In short, Plaintiff has not established the requisite “exceptional

circumstances” to warrant appointment of counsel.

              The Request for Appointment of Counsel is DENIED without

prejudice to refiling should Plaintiff be able to establish the requisite exceptional

circumstances.

                                VII. CONCLUSION

              Based on the foregoing, Plaintiff’s IFP Application is GRANTED, the

Complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a

claim, and the Request for Appointment of Counsel is DENIED.

              Plaintiff is GRANTED leave to file an amended complaint by

September 6, 2019, to attempt to cure the deficiencies set forth above. Failure to

file an amended complaint by September 6, 2019 will result in automatic dismissal

of this action.

///

///

///

///

///

///

///

                                          21
             To assist Plaintiff should she choose the file an amended complaint,

the Clerk of Court is DIRECTED to mail Plaintiff a copy of the court’s form

Complaint for Employment Discrimination.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, August 8, 2019.




                                            /s/ J. Michael Seabright
                                           J. Michael Seabright
                                           Chief United States District Judge




McAlman v. Bernhardt, Civ. No. 19-00362 JMS-RT, Order (1) Granting Application to Proceed
In Forma Pauperis; (2) Dismissing Complaint with Leave to Amend; and (3) Denying Request
for Appointment of Counsel




                                            22
